Citation Nr: 0809319	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO. 05-00 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a cervical spine 
condition.  

2. Entitlement to service connection for a left foot 
(hammertoe) condition. 

3. Entitlement to service connection for a left shoulder 
condition. 

4. Entitlement to service connection for a left knee 
condition. 

5. Entitlement to service connection for a right shoulder 
condition. 

6. Entitlement to service connection for a right knee 
condition. 

7. Whether new and material evidence has been submitted to 
reopen the claim for service connection for a right foot 
condition. 





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
April 1990. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2003, March 2004, and May 2004, rating 
decisions of the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO), which addressed 
the aforementioned claims.  In the July 2003 rating decision, 
the RO determined that new and material evidence was not 
presented to reopen the claim for service connection right 
knee and right foot conditions.  In the March 2004 rating 
decision, service connection was denied for left shoulder and 
left knee conditions and the RO determined that new and 
material evidence was not presented to reopen the claim for a 
right shoulder condition.  Further, by rating of May 2004, 
service connection for a cervical spine condition was denied. 

The claims for right shoulder and right knee conditions that 
were found not to reopened by the RO based on a failure to 
submit new and material evidence, will be reviewed by the 
Board on a de novo basis.  It is noted that pursuant to 
38 C.F.R. § 3.156(c), notwithstanding any other section in 
this part, at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of this section. Such records include but are 
not limited to (i) service records that are related to a 
claimed in-service event, injury, or disease, regardless of 
whether such records mention the veteran by name, as long as 
the other requirements of paragraph (c) of this section are 
met. 

In this regard, service connection was denied for right 
shoulder, right knee, and right foot conditions by rating 
action of October 1990.  Service department reply indicated 
that the health records were unavailable and  service medical 
records were not associated with the claims folder.  Since 
that time, service medical records were associated with the 
claims folder.  The veteran was notified of the denial by 
letter of December 1990, and no appeal was received within 
one year of notice of the denial.  By July 1993 rating 
action, service medical records had been associated with the 
claims folder.  By rating decision of June 1995, service 
conection was denied for a right foot disorder, the RO 
indicated that service medical records had been obtained and 
indicated that a de novo review of the record was made prior 
to finding no new and material evidence had been submitted to 
reopen the claim.  The veteran was notified of the denial in 
a letter of July 1995, and no appeal was made to the denial 
within one year of the July 1995 notification letter.  The 
veteran now attempts to reopen the claim for right knee, 
right foot, and right shoulder conditions.  As the claim for 
a right foot condition previously denied, that issue is 
approriately reflected as a new and material evidence claim.  
However, since no attempt to reopen the claims for issues 
concerning a right shoulder and and right knee conditions was 
made since the initial October 1990 denial, decided without 
the benefit of service medical records, those issues, 
pursuant to 38 C.F.R. § 3.156 (c), will be considered on a de 
novo basis. 


FINDINGS OF FACT

1.  There is no competent medical evidence that shows the 
veteran presently has cervical spine, left foot, left 
shoulder, left knee, right shoulder, or right knee conditions 
that had their onset in service or are related to an injury 
therein. 

2.  A petition to reopen the claim for service connection for 
a right foot condition was most recently denied by rating 
decision of June 1995.  The veteran was notified of that 
decision and of her appellate rights in a July 1995 letter, 
and she did not file a timely appeal.

3.  Evidence received since the June 1995 decision does not 
raise a reasonable possibility of substantiating the claim 
for service connection for a right foot condition. 


CONCLUSIONS OF LAW

1.  Cervical spine, left foot (hammertoes), left shoulder, 
left knee, right shoulder, and right knee conditions, were 
not incurred in or aggravated by active service, nor may 
arthritis of any of the conditions be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 (2007).  

2.  The June 1995 rating decision which denied service 
connection for a right foot condition is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104(a) (2007).

3.  Evidence submitted subsequent to the June 1995 rating 
decision denying service connection for a right foot 
condition is not new and material. 38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate her claims.  This includes 
notifying the veteran of the evidence VA will attempt to 
obtain and that which the veteran is responsible for 
submitting.  Proper notice must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that the VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in her 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159 (2007).  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  Notice errors (either in 
timing or content) are presumed prejudicial, but VA can 
proceed with adjudication if it can show that the error did 
not affect the essential fairness of the adjudication by 
showing: 1) that any defect was cured by actual knowledge on 
the part of the veteran; 2) that a reasonable person could be 
expected to understand from the notice what was needed; or 3) 
that a benefit could not have been awarded as a matter of 
law.  Sanders v. Nicholson, 487 F.3d 881 (2007). In letters 
dated in July 2003 and March 2004, the veteran was advised of 
what was necessary for new and material evidence claim and a 
service connection claim.  Although her claims for right 
shoulder and right knee conditions are considered de novo 
pursuant to 38 C.F.R. § 3.156 (c), the veteran was notified 
of service connection in the July 2003 as well as of new and 
material evidence.  Therefore, the RO's statement that the 
claims are new and material evidence claims did not prejudice 
the veteran's claim of showing what was necessary, since the 
veteran was notified of what was necessary for a service 
connection claim in the same letter.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The March 2004 VCAA letter also 
informs the veteran of what is needed for service connection 
for the left foot and cervical spine conditions. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded.  The 
veteran did not receive Dingess notification.  Since the 
preponderance of the evidence is against the claims set forth 
above, any question as to the appropriate disability rating 
and effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims.  
The record includes service medical evidence, VA outpatient 
treatment records, Social Security Administration disability 
records, and private medical records associated with the 
claims folder.  There are no known additional records or 
information to obtain. 

A hearing was offered and the veteran requested a RO hearing 
in January 2005.  However, in June 2007, the veteran withdrew 
all personal hearing requests.  As such, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with her claims.


Service Connection

Initially, as noted above, the Board is addressing the claims 
for service connection for cervical spine, left foot 
(hammertoe), left and right shoulder, and left and right knee 
conditions on a de novo basis. Because the appellant has had 
opportunity to address the merits of these claims, the Board 
may proceed with a final adjudication of the merits of the 
claims because there is no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The veteran maintains that service connection is warranted 
for cervical spine, left foot (hammertoe), left shoulder, 
left knee, right shoulder, and right knee conditions as a 
result of service. 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Service medical records show that the veteran was seen for 
complaints of bilateral knee pain throughout service.  
Diagnosis of bilateral chondromalacia patella was made. In 
November 1984, the veteran had metatarsalgia of the right 
foot.  In January 1985, the veteran was seen for a possible 
neuroma of the 3rd interspace of the right foot.  An 
injection was performed.  She also had numbness of the right 
foot.  She sprained her right foot in April 1985 and the 
assessment was mild sprain.  She was to wear an Ace bandage 
while running.  In November 1985, she underwent an excision 
of a hang nail.  In January 1989, she was in a motor vehicle 
accident on the way to work and was seen for shoulder pain.  
Muscle strain was the assessment.  In a September 1988 Report 
of Medical History, the examiner indicated that in 1985, the 
veteran had surgery for removal of a Morton's neuroma of the 
left foot.  However, the Report of Medical Examination 
indicated that it was the right foot that was tender to 
touch.  In May 1989, she was treated for complaints of right 
foot pain.  In December 1989, chronic knee and shoulder pain 
was the assessment, etiology unknown. 

In February 1990, the veteran underwent a Medical Evaluation 
Board examination and complained of neck, knee, and shoulder 
pain.  She was described as an obese lady who had multiple 
somatic type symptoms involving the shoulders, neck, and both 
knees.  The pain was described as constant and had become 
progressively worse.  She was unable to carry on activities 
without difficulties and without pain.  She described right 
shoulder pain with any type of lifting over 10 to 15 pounds, 
and complained of intermittent numbness. Movement of the neck 
in any direction caused headaches.  She complained of pain in 
both knees with any steps, stairs or ladders and with 
prolonged standing, marching, or walking.  Physical 
examination revealed the neck to show decreased mobility in 
all directions with no palpable muscle spasm.  She had pain 
with rotation in all directions.  Examination of the upper 
extremity showed marked overreaction to any movement or 
mobility against resistance.  No muscle atrophy was noted.  
She had good reflexes and good sensation in all nerve roots.  
She had no reflex or sensory deficits in the lower 
extremities.  Consultation with a neurologist showed no 
evidence of neurological disease and her diagnoses was 
probable somatization of symptoms.  Laboratory evaluations to 
include rheumatoid factors, CBC, sedimentation rate, and 
nuclear antibodies were all reported within normal limits. X-
rays of the neck, back, shoulder and knees have all been 
reported to have been within normal limits with the exception 
of mild degenerative joint disease.  Previous bone scan was 
reported within normal limits.  The diagnoses were multiple 
somatic symptoms, mild degenerative joint disease, and 
multiple musculoskeletal complaints, etiology unknown.  
Minnesota Multiphasic Personality Inventory (MMPI) was 
performed and had been reported as showing no conclusive 
evidence of hypochondriasis.  No mental disorder was shown 
and the examiner doubted conversion disorder or any serious 
psychopathology.  The examiner indicated that the MMPI could 
not rule out any organic basis for the veteran's complaints.  
X-ray reports of record show cervical spine and both knees 
within normal limits. 

After service, in May 1990, the veteran was seen on an 
outpatient basis.  It was noted that she had been medically 
discharged one month earlier due to joint and knee pains.  It 
was also noted that she was having tenderness in the cervical 
spine area.  No findings related to the history of discharge 
was made. 

The veteran underwent VA examination in July 1990. She 
complained of vague pain of the right shoulder, involving the 
neck, shoulder and arm.  The veteran walked with a normal 
gait free of any limp.  She dressed and undressed without any 
discomfort.  Physical examination revealed no evidence of 
tenderness or swelling of the shoulders.  She had complete 
range of motion of the shoulders.  There were no neurological 
deficits in the lower extremities.  The pertinent diagnostic 
impression was negative examination of the right shoulder and 
arm.  The examiner indicated that the veteran's complaints 
were far out of proportion to her physical findings.  

In July 1994, the veteran was seen by VA on an outpatient 
basis for follow up of neuroma pain of the right foot.  
During examination, there was non reproducible pain.  The 
assessment was neuroma secondary to abutting metatarsal heads 
on x-rays.  X-ray findings that month showed unremarkable 
examination of the right foot.  The clinical history in 
connection with the x-rays revealed history of nerve 
entrapement and possible capsulitis of the right second 
metatarsaphalangeal joint.  It was noted she had received 
relief previously from steroid injections and wearing 
accommodative devices. In September and October 1994, the 
diagnosis was rule out neuroma, resolving symptoms.  The pain 
again was not reproducible.  In December 1994, the veteran 
was seen by VA complaining of bilateral foot pain.  The 
diagnosis was bilateral pes planus.  No findings related to 
service were made.  In March 1995, the veteran was again seen 
for pes planus complaints. 

In May 1999, the veteran was seen with complaints of 
bilateral shoulder pain after attempting to raise a cage of 
mail in April 1999.  She saw the Postal Service physician who 
diagnosed trapezius strain and assigned her to light duty.  
The VA examiner made an assessment of minor residual 
trapezius strain.  The examiner indicated that the x-rays did 
not indicate arthritis at that time.  She was prescribed 
Ibuprofen and told to return to the Postal Service physician 
for extension of light duty status. 

In October 1999, VA x-rays of the shoulders showed mild 
degenerative joint disease on the left, appearance of the 
right acromion process which suggested there may have been 
previous trauma, and degenerative joint disease of the right 
acromioclavicular joint space as well as the greater right 
humeral tuberosity.  A VA physical therapist indicated in 
November 1999 that the veteran had cervical and upper neck 
pain stemming from posture and compensation for shoulder pain 
from lifting.  She was discharged from physical therapy to 
perform exercises at home. 

In August 2000, the veteran underwent a VA examination for 
her service-connected lumbar spine.  She indicated at the 
examination that she injured her neck, shoulder, and back 
areas in 1999 after lifting heavy boxes at work and since 
that time, she was placed on restricted weight lifting at her 
workplace. 

In July 2003, the veteran underwent a VA examination for her 
service-connected low back disability.  It was noted that she 
gave a history of three motor vehicle accidents in service.  
After service discharge, she related that she stayed at home 
from 1990 to November 1997.  In November 1997, she began work 
as a letter carrier for the Postal Service.  She reported 
that her job description required significant pushing and 
pulling movement as well as overhead reaching.  She stated 
that she carried mail of the average weight of 70 pounds.  In 
April 1999, she was seen with severe back and shoulder pain.  
She was given light duty for five days and subsequently went 
back to performing similar tasks. 

In July 2003, the veteran also underwent surgery at the VA 
for hammertoes of the left foot.  The veteran indicated in a 
statement of August 2003, in support of her claim, that she 
had similar surgery of her left foot while on active duty. 

In August and September 2003, the veteran was seen in the VA 
primary care clinic. She was seen complaining of pain in the 
shoulders, knees, and balls of her feet.  The pertinent 
assessment was osteoarthritis of the knees.  The veteran 
underwent injection of her left knee.  No findings related to 
service were made. 

In December 2003, the veteran was seen by VA in the 
rheumatology clinic. She was seen for a consultation for 
chronic pain since 1998.  She complained of pain in various 
areas, to include shoulders, knees, and the balls of her 
feet.  She had been undergoing intermittent physical therapy, 
and had received injections.  She admitted that her symptoms 
had worsened since gaining weight and she had a new thyroid 
problem.  The assessment was osteoarthritis of the shoulders 
and knees and fibromyalgia.  An addendum indicated that the 
veteran's primary musculoskeletal problem appeared to be her 
fibromyalgia.  She also had osteoarthritis. 

In February 2004, the veteran was seen by VA complaining of 
pain of the shoulders, knees, and the ball of her feet.  No 
findings were made relating any complaints to service. 

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims for 
service connection for a cervical spine, left foot 
(hammertoe), left shoulder, left knee, right shoulder and 
right knee conditions.  

As for the veteran's cervical spine, bilateral shoulder, and 
bilateral knee conditions, the veteran did make complaints of 
pain in these areas during service.  However, during her 
February 1990 Medical Evaluation Board examination, the 
examiner indicated that the veteran's complaints were mostly 
somatic in nature, except for mild degenerative joint 
disease.  There was no x-ray evidence in the veteran's 
service medical records that showed degenerative joint 
disease in these areas in service.  Immediately after 
service, the complaints of shoulder, neck and arm pain were 
described as vague.  Within one year of active duty service, 
there was no evidence of degenerative joint disease in any of 
the veteran's joints except for her lower back, for which she 
is service connected.  Not until October 1999, was there 
evidence of arthritis of the shoulders that suggested 
previous trauma.  At that time, the veteran had sustained 
injury a few months earlier while lifting at the Postal 
Service.  Cervical and neck pain was attributed in 
November 1999, to posture and compensation for shoulder pain 
from lifting.  None of the medical evidence since service, 
until 1999, at least nine years after service discharge, 
shows findings of cervical and shoulder disorders.  
Specifically, she indicated at an August 2000 VA examination, 
that she sustained injury to her neck and shoulder areas from 
a workplace injury.  Based on findings that show the 
veteran's cervical, and bilateral shoulder complaints as 
somatic in service, no showing of complaints of these 
problems within close proximity to service, and no other 
complaints of disorders to the neck and shoulder until nearly 
nine years after service, service connection for cervical and 
bilateral shoulder conditions is not warranted. 

The veteran's bilateral knee complaints were also not related 
to service.  The veteran did make complaints of bilateral 
knee pain in service, and had been diagnosed with bilateral 
chondromalacia of the knees.  However, after service, 
evidence of knee disorder was not until August 2003, when the 
medical evidence showed complaints of bilateral knee pain and 
receipt of injections in the veteran's left knee.  None of 
the medical evidence of record, associates any of the 
veteran's complaints or findings of a bilateral knee 
condition to service.

Only the veteran has attributed her bilateral cervical spine, 
bilateral shoulder and knee conditions to service.  However, 
she has not been shown to possess the requisite medical 
training, expertise, or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, her lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  
Based on the foregoing, service connection is not warranted 
for a cervical spine condition, a bilateral shoulder 
condition and a bilateral knee condition. 

As for the veteran's claim for service connection for left 
foot (hammertoe) condition, this claim must also fail.  There 
were no findings, treatment, or diagnosis, regarding 
hammertoe complaints in service.  The only evidence of foot 
complaints of the left foot in service was of 4th left digit 
ingrown toenail.  Although Morton's neuroma of the left foot 
was indicated on a September 1988 Report of Medical History, 
the Report of Medical Examination performed at the same time 
indicated that it was the right foot that was not normal.  
After service, the first evidence of left foot hammertoe 
complaints was in July 2003, when the veteran underwent 
surgery for this condition.  In August 2003, the veteran 
indicated in a statement in support of her claim, that she 
had surgery for the same condition in service.  
Unfortunately, there is no evidence to show left foot 
hammertoe surgery in service and only shows surgery for 
removal of the left 4th digit hang nail.  There is no medical 
evidence that associates the surgery of the hang nail in 
service with the hammertoe surgery in 2003.  Again, only the 
veteran's statement of such links these two events together, 
and the veteran does not have expertise to make a finding 
such as this.  See Espiritu.  Based on the foregoing, service 
connection for a left foot (hammertoe) condition is not 
warranted. 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


New and Material Evidence

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2007).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002). 

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  It is the Board's jurisdictional responsibility to 
consider whether a claim should be reopened, no matter what 
the RO has determined.  Wakeford v. Brown, 8 Vet. App. 237 
(1995).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 
3 Vet. App. 510, 513 (1992).  Moreover, the new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for a right foot condition was most 
recently denied by rating decision of June 1995.  Service 
medical records showed that the veteran was treated for a 
right foot condition in service.  The veteran was treated for 
metatarsalgia of the right foot, a mild sprain, and a neuroma 
of the right foot.  After service, x-rays showed in July 1990 
that the veteran had pes planus of the right foot and minimal 
hallux valgus of the right foot.  The rest of the right foot 
examination was unremarkable.  A physical examination 
performed by VA at that time showed no swelling or 
tenderness.  The diagnostic impression was negative 
examination of the right foot.  There were limited service 
medical records available after service, and by rating action 
of October 1990, service connection for a right foot 
condition was denied because the examination of the right 
foot was negative.  By rating decision of June 1995, new and 
material evidence was not found to have been submitted to 
reopen the claim for service connection for a right disorder.  
Service medical records by that time were submitted, and a de 
novo review performed.  Although there was a possibility of a 
neuroma of the right foot seen on medical records since 
service, none of the evidence linked the inservice neuroma 
and right foot complaints with any right foot complaints 
occurring several years after service.  The veteran was sent 
notice of the denial of service connection for a right foot 
condition in a letter dated July 1995, however, she did not 
timely appeal this decision.  

The Board has reviewed the evidence received into the record 
since the June 1995 RO denial and finds that new and material 
evidence has not been submitted sufficient to reopen the 
claim for service connection for a right foot condition. 

Evidence submitted since the June 1995 denial of service 
connection includes VA outpatient treatment records, and 
medical records related to Social Security Administration 
disability benefits. 

The VA outpatient treatment records show recent treatment for 
pain of the ball of the feet and pes planus.  These records 
show treatment mostly for the veteran's left foot condition 
and for those related to the right foot, there is no medical 
evidence linking that medical evidence to any injury or event 
in service.  Therefore, this evidence does not raise a 
reasonable possibility of substantiating the claim and 
therefore, is not new and material. 

Also of record are medical records submitted in connection 
with the veteran's claim for Social Security Administration 
Disability benefits.  Those records are mostly duplicate VA 
records and are private records that make no findings related 
to a right foot disability.  The complaints of foot pain are 
duplicative of previously submitted medical evidence.  This 
evidence is not new and material because it does not raise a 
possibility of substantiating the veteran's claim for a right 
foot condition.  Therefore, the petition to reopen the claim 
for service connection for a right foot condition is denied. 

The only other evidence associated with the claims file 
consists of the veteran's and his representative's 
assertions, advanced in various written statements.  The 
Board emphasizes that, as laypersons without the appropriate 
medical training or expertise, neither the veteran or her 
representative is competent to render a probative opinion on 
a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127.  
Accordingly, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Upon review, the appellant has provided no new evidence that 
raises a reasonable possibility of substantiating her claim 
of entitlement to service connection for a right foot 
condition.  As such, the evidence received since the June 
1995 rating decision is not new and material as contemplated 
by 38 C.F.R. § 3.156(a), and provides no basis to reopen the 
appellant's claim of entitlement to service connection for a 
right foot condition.


ORDER

Service connection for a cervical spine, left foot 
(hammertoe), left shoulder, left knee, right shoulder and 
right knee conditions is denied. 

New and material evidence has not been submitted to reopen a 
claim of service connection for a right foot condition, the 
claim is denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


